                        Case 21-50227-KBO           Doc 6     Filed 04/28/21       Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 19−12153−KBO
Bayou Steel BD Holdings, L.L.C.
     Debtor                                                Bankruptcy Chapter: 7
__________________________________________

George L. Miller

        Plaintiff                                          Adv. Proc. No.: 21−50227−KBO

        vs.

S B Lone Star Diversified, LLC

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: S B Lone Star Diversified, LLC




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 4/28/21                                                   By: Sara Hughes, Deputy Clerk




(VAN−431)
